                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                       No. 7:21-CV-74-BO

JO ANNE SILVA, individually and on behalf             )
ofall others similarly situated,                      )
                                                      )
       Plaintiff,                                     )
                                                      )
                       v.                             )              ORDER
                                                      )
CONNECTED INVESTORS, INC.,                            )
                                                      )
       Defendant.                                     )


       This matter comes before the court on Defendant's motion to stay discovery pending

resolution of its motion for judgment on the pleadings. [DE-17]. Plaintiff filed a response in

opposition to the motion. [DE-20]. For the reasons that follow, the motion to stay is allowed.

       Rule 26(c) of the Federal Rules of Civil Procedure authorizes a court to issue an order

limiting or staying discovery, and "whether to stay a case is a decision made in the exercise of

discretion by the district court as part of its inherent power to control its own docket." Westfield

Ins. Co. v. Weaver Cooke Const., LLC, No. 4:15-CV-169-BR, 2017 WL 818260, at *2 (E.D.N.C.

Mar. 1, 2017) (citation omitted). Specifically, a court has discretion to stay discovery until pending

dispositive motions are resolved. See Yongo v. Nationwide Affinity Ins. Co. ofAm., No. 5:07-CV-

94-D, 2008 WL 516744, at *2 (E.D.N.C. Feb. 25, 2008). In certain cases, a stay of discovery may

be appropriate to prevent a waste of time and resources by the parties and to make efficient use of

judicial resources. United States v. A.T. Massey Coal Co., No. 2:07-0299, 2007 WL 3051449, at

*2 (S.D. W. Va. Oct. 18, 2007). The court in exercising its judgment must weigh the various,

competing interests of the parties to an expeditious and comprehensive disposition of all claims.




           Case 7:21-cv-00074-BO Document 23 Filed 09/16/21 Page 1 of 4
United States v. Georgia Pac. Corp., 562 F .2d 294, 296 (4th Cir. 1977) (citing Landis v. N Am.

Co., 299 U.S. 248, 254 (1936)). "Factors favoring issuance of a stay include the potential for the

dispositive motion to terminate all the claims in the case or all the claims against particular

defendants, strong support for the dispositive motion on the merits, and irrelevancy of the

-discovery at issue to the dispositive motion." Yongo, 2008 WL 516744, at *2 (quoting Tilley v.

United States, 270 F. Supp. 2d 731, 735 (M.D.N.C. 2003)).

       Plaintiff filed this putative class case alleging that Defendant violated the Telephone

Consumer Protection Act, 47 U.S.C. § 227, et seq. (the "TCPA"), by using prerecorded messages

to market its goods and services to individuals' cellular phone numbers without first obtaining the

required express written consent. Compl. [DE-1]       ~~   1, 3. The court entered its Scheduling Order

on July 27, 2021, approving the parties' joint discovery plan, and setting deadlines relative to class

certification in November and December of2021. [DE-14]. On August 11, 2021, Defendant filed

a motion for judgment on the pleadings, [DE-15], and on August 20, 2021, Defendant filed the

instant motion to stay discovery, [DE-17].

       Defendant contends that a stay of discovery is appropriate because (1) if granted, the

motion for judgment on the pleadings will dispose of this matter and obviate the need for

burdensome class discovery, (2) Plaintiff served discovery requests on Defendant seeking broad

and detailed information, the production of which will require more time, effort, and expense than

Defendant initially anticipated, (3) the class information is not necessary to disposition of the

motion for judgment on the pleadings, (4) a limited stay will conserve resources, and (5) Plaintiff

will not be prejudiced by a limited stay at the early stages of litigation, in contrast to the burden

Plaintiffs discovery requests place on Defendant. Id at 1-2.




                                                  2
           Case 7:21-cv-00074-BO Document 23 Filed 09/16/21 Page 2 of 4
       Plaintiff opposes a stay and argues that (1) Defendant's request comes too late-four

months into the case, nearly one month after entry of the Scheduling Order, and after Defendant's

discovery responses were due; (2) Defendant is unlikely to succeed on its motion for judgment on

the pleadings; (3) Defendant's motion essentially seeks summary judgment and discovery is

needed to resolve issues of fact; and (4) Plaintiff would be prejudiced by a stay because she would

be denied discovery necessary to test Defendant's version of the facts, and a stay would increase

the likelihood discovery will be lost where non-parties have relevant evidence. [DE-20] at 1-2.

       The court finds the balance of factors narrowly favors allowing the motion to stay. First,

Defendant's pending motion for judgment on the pleadings, if allowed, will terminate the

litigation. Second, the motion for judgment on the pleadings is strongly contested, and Plaintiff

asserts there are factual issues in dispute that are necessary to resolve the ultimate question of

Defendant's liability. However, discovery is not necessary to resolve to the motion for judgment

on the pleadings. If Plaintiff is correct that there are disputed issues of material fact, then the

motion should be denied or, if the motion is converted to one for summary judgment, the parties

should be given "a reasonable opportunity to present all the material that is pertinent to the

motion." Fed. R. Civ. P. 12(d); see Nationwide Mut. Ins. Co. v. Wahome, No. 5:15-CV-601-FL,

2018 WL 4689443, at *4 (E.D.N.C. Sept. 28, 2018) ("A Rule 12(c) motion is designed to dispose

of cases when the material facts are not in dispute and the court can judge the case on its merits

by considering the pleadings and any attachments to the pleadings and materials referenced .... ")

(emphasis added). Thus, a stay of discovery at this time would not deprive the parties of the

opportunity to present evidence necessary to the disposition of the motion for judgment on the

pleadings. Finally, the delay inherent in staying discovery is unlikely to be inordinate where the

motion for judgment on the pleadings is fully briefed and ripe for decision, and Plaintiffs assertion



                                                 3
           Case 7:21-cv-00074-BO Document 23 Filed 09/16/21 Page 3 of 4
of prejudice based on the potential for lost discovery is generalized. If Plaintiff has specific

concerns regarding the need to preserve discovery from non-parties, she can address those with

opposing counsel and the court. Any potential prejudice to Plaintiff from the delay inherent in a

stay is insufficient to outweigh the potential efficiencies a stay may generate where this putative

class action will entail a large amount of discovery. In the event Plaintiff's claim survives the

motion for judgment on the pleadings, the court expects discovery will proceed expeditiously.

       Accordingly, for good cause shown, Defendant's motion to stay discovery pending ruling

on the motion for judgment on the pleadings is allowed. In the event the motion for judgment on

the pleadings is denied, the parties shall file a new discovery plan within fourteen (14) days of the

court's order denying the motion.

       SO ORDERED, the ' ' day of September, 2021.


                                              lt!:dft:::l'
                                              United States Magistrate Judge




                                                 4
           Case 7:21-cv-00074-BO Document 23 Filed 09/16/21 Page 4 of 4
